UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2364


LAURA TONEY,

                Plaintiff - Appellant,

          v.

LASALLE BANK NATIONAL ASSOCIATION, As trustee for the
registered   holders    of   Structured   Asset    Securities
Corporation,   Structured  Asset   Investment   Loan   Trust,
Mortgage Pass/Through Certificates, Series 2004-11; OCWEN
FEDERAL BANK, also known as AltiSource Homes,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:11-cv-01686-MBS)


Submitted:   February 26, 2013            Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Laura Toney, Appellant Pro Se.     Robert Ashley Muckenfuss,
MCGUIREWOODS, LLP, Charlotte, North Carolina; Sean Alexander
O’Connor, FINKEL LAW FIRM, LLC, North Charleston, South
Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Laura    Toney     appeals       the     district    court’s      order

adopting   the    magistrate     judge’s      recommendation      and   dismissing

her civil action.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          See Toney v. LaSalle Bank Nat’l Ass’n,

No. 3:11-cv-01686-MBS (D.S.C. Sept. 25, 2012).                   We deny Toney’s

“Motion to Request Federal Identification,” and we dispense with

oral   argument      because    the    facts    and    legal     contentions    are

adequately    presented    in    the    materials      before    this   court    and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2